Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following minor informalities resulting from typographical errors.  Appropriate correction is required.  It is noted that while a number of the errors listed below may at first appear to comprise antecedent basis issues (because of the word “the”), the Examiner believes these are merely typographical in nature, and the intent and meaning of the limitations is not obscured by these typographical errors.

Claim 1
In the preamble, “the CAPTCHA” should read --a CAPTCHA--
In the preamble, “CAPTCHA” should be followed by its generic terminology, such as --CAPTCHA (Completely Automated Public Turing test to tell Computers and Humans Apart)--
In the fourth step, “changing the property” should read --changing a property-- and “until the state” should read --until a state--
In the fifth step, “return the verification success” and “return the verification failure” should read --return a verification success-- and --return a verification failure--

Claim 2
“the step 1)” should omit “the” to simply read --step 1)--
“the world coordinate system” should read --a world coordinate system--

Claim 3
“each transformations in one set is corresponds” should read --each transformation[[s]] in one set [[is]] corresponds--

Claim 4
“the step 1)” should omit “the” to simply read --step 1)--

Claim 5
“judging the difference between them, if the difference…” should read -- judging the difference between them, and if the difference…--

Claim 6
“the step 1.1)” should omit “the” to simply read --step 1.1)--

Claim 7
The drawing reference numbers should be omitted
In the preamble, “the CAPTCHA” should read --a CAPTCHA--
In the third limitation, “implements the interface between a user and a computer and calculates the final transformations” should read --implements an interface between a user and a computer and calculates 
In the last limitation, “return the verification success, otherwise, return the verification failure” should be amended to read --returns a verification success, otherwise, returns a verification failure--.

Claim 8
The drawing reference numbers should be omitted

Claim 9
The drawing reference numbers should be omitted
The extra space preceding the comma should be omitted

Claim 10
The drawing reference numbers should be omitted


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 7:	“a transformation generator module…;”
“a rendering module…;”
“an interactive rendering module…;” and
“a transformations comparison module…”

	In claim 9:	“a random number generator module…;” and
“a transformations interpolation module…”

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 2, this claim recites translating the centric point of all the 3D models to the origin of a world coordinate system and storing “the same” in the model repository.  It is unclear to what “the same” refers, as there are a number of possibilities in the claim.


Claims 7-10 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim limitations listed above invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification refers to figures 3 and 6 as a device, and also describes interaction between a “client” and a server that provides images to a user and processes responses from the user.  However, both the drawings and written description are silent as to any particular structural element that would implement the modules, such as a processor and memory, or the like.  Absent disclosure tying the functional elements to any structural elements, these functions may be purely functional in nature and it is unclear to what corresponding structure these limitations were intended to cover.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gossweiler (U.S. Patent No. 8,621,396), referred herein as Gossweiler, in view of Kruger et al. (U.S. Patent Application Publication No. 2013/0104217), referred herein as Kruger.
Regarding claim 1, Gossweiler teaches a method for realizing the CAPTCHA with 3D models comprising 1) randomly selecting a 3D model from a model repository as an original model (col 9, lines 34-40; col 11, lines 56-57; col 13, line 66 through col 14, line 3); generating two sets of random transformations, one is a set of initial transformations, and the other is a set of target transformations (col 9, lines 51-56; col 11, lines 58-59; col 14, lines 27-29); 2) applying the target transformations to the original model to generate a target model and generating a target image from rendering the target model (col 14, lines 25-43); 3) applying the initial transformations to the original model to generate an operating model and displaying the operating model for user operation in one region of a client (col 11, lines 56-61); 4) changing the property of the operating model through user interactive operation until the state of the operating model is consistent with the target image, generating a final transformations from the initial transformations by means of user interactive operation (col 11, lines 64-67; col 12, lines 
Kruger teaches a method for realizing a CAPTCHA comprising selecting models from a repository, generating target and initial transformations for the CAPTCHA, providing the CAPTCHA to a user, receiving the user response, and analyzing the response to determine verification success or failure (pp 53, the last 4 lines; pp 54, lines 1-5; pps 56, 62, and 63), and further comprising applying the target transformation to an original model to generate a target image, and applying the initial transformation to the original model to generate an operating model (fig 5; target image 510, operating model 515; pps 58 and 59), and displaying the operating model in one region of a client, and displaying the target image in another region of the client (fig 5, element 550; pp 61).  It would have been obvious to one of ordinary skill in the art to modify Gossweiler to display the target image because as known in the art, and shown in Kruger, this would assist the user in more easily and accurately positioning the model transformations of Gossweiler, thereby increasing the likelihood of verification success for a human user without increasing the risk of a computer solving the test (see, for example, Kruger, pps 5 and 7).
Regarding claim 2, Gossweiler in view of Kruger teaches the method for realizing the CAPTCHA with 3D models as claimed in claim 1, further characterized in 
Regarding claim 3, Gossweiler in view of Kruger teaches the method for realizing the CAPTCHA with 3D models as claimed in claim 1, further characterized in that: the set of initial transformations and the set of target transformations both contain at least one transformation, both sets of the transformations have the same number of transformations, and each transformations in one set is corresponds to one in the other set, and the transformation can be rotation transformation, scale transformation, translation transformation, material transformation or color transformation (Gossweiler, col 9, lines 51-56; col 11, lines 56-61; col 14, lines 25-43).
Regarding claim 4, Gossweiler in view of Kruger teaches the method for realizing the CAPTCHA with 3D models as claimed in claim 1, further characterized in that: the step for generating two sets of transformations in the step 1) comprises following sub-steps: 1.1) generating a set of initial transformations and a set of initial target transformations; 1.2) generating a random number; 1.3) generating the target transformations from the initial transformations, the initial target transformations and the random number (Gossweiler, col 9, lines 51-56; col 11, lines 56-61; col 14, lines 25-43; random number between 0 and 360).
Regarding claim 7, Gossweiler teaches a device to implement the method for realizing the CAPTCHA with 3D models, wherein the device comprises: a transformation generator module that generates a set of initial transformations and a set 
Kruger teaches a method for realizing a CAPTCHA comprising selecting models from a repository, generating target and initial transformations for the CAPTCHA, providing the CAPTCHA to a user, receiving the user response, and analyzing the response to determine verification success or failure (pp 53, the last 4 lines; pp 54, lines 1-5; pps 56, 62, and 63), and further comprising applying the target transformation to an original model to generate a target image, and applying the initial transformation to the original model to generate an operating model (fig 5; target image 510, operating model 515; pps 58 and 59), and displays the target image an operating model in a client (fig 5, element 550; pp 61).  It would have been obvious to one of ordinary skill in the art to modify Gossweiler to display the target image because as known in the art, and shown 
Regarding claim 8, Gossweiler in view of Kruger teaches the device as claimed in claim 7, further characterized in that: further comprises a model repository that stores the 3D models (Gossweiler, col 9, lines 34-40; col 11, lines 56-57; col 13, line 66 through col 14, line 3), and a model initialization module that preprocesses all the 3D models in the model repository (Gossweiler, col 14, lines 6-19).
Regarding claim 9, Gossweiler in view of Kruger teaches the device as claimed in claim 7, further characterized in that: the transformations generator module comprises a random number generator module that generates a random number, and a transformations interpolation module that generates the target transformations (Gossweiler, col 9, lines 51-56; col 11, lines 56-61; col 14, lines 25-43; random number between 0 and 360).
Regarding claim 10, Gossweiler in view of Kruger teaches the device as claimed in claim 7, further characterized in that: the transformation generator module, the model rendering module and the transformations comparison module are in a server; the interactive rendering module is deployed in a client (Gossweiler, col 15, lines 64-67; col 16, lines 22-32).
	
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to address the 112(b) rejections and claim objections above.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art teaches the method of claim 1, but in the context of claims 1 and 5 as a whole, does not teach the method, further comprising: after generating the initial transformations and the target transformations in step 1), judging the difference between them, and if the difference between them is within a predefined initial difference threshold value, generating another pair of initial and target transformations.
Regarding claim 6, the prior art teaches the method of claims 1 and 4, but in the context of claims 1, 4, and 6 as a whole, does not teach the method, further comprising:  in step 1.1), if the difference between the initial transformations and the initial target transformations is within a predefined intermediate threshold value, generating another pair of initial and target transformations.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osborn (U.S. Patent Application Publication No. 2008/0244700); Methods and systems for graphical image authentication.

Liu (U.S. Patent Application Publication No. 2011/0208716); Image-based captcha exploiting context in object recognition.
Misra (U.S. Patent No. 8,019,127); Image based turing test.
Valin (U.S. Patent Application Publication No. 2012/0086785); Apparatus for identifying protecting, requesting, assisting and managing information.
Kruger (U.S. Patent Application Publication No. 2013/0104217); Mask based challenge response test.
Zhu (U.S. Patent No. 8,483,518); Image-based captcha exploiting context in object recognition.
Sun (U.S. Patent No. 8,607,331); Captcha image authentication method and system.
D'urso (U.S. Patent No. 8,631,467); Contextual visual challenge image for user verification.
Fisk (U.S. Patent No. 8,713,703); Advanced captcha using images in sequence.
Hulten (U.S. Patent No. 8,739,276); Automatic construction of human interaction proof engines.
Turgeman (U.S. Patent Application Publication No. 2014/0317744); Device, system, and method of user segmentation.
Zhu (U.S. Patent No. 8,990,959); Manipulable human interactive proofs.
Griffin (U.S. Patent No. 9,258,123); Multi-layered color-sensitive passwords.
Akula (U.S. Patent Application Publication No. 2016/0055329); Captcha techniques utilizing traceable images.

Wang (U.S. Patent No. 9,633,193); Server, user apparatus and terminal device.
Okada (U.S. Patent No. 9,667,612); Captcha provision method and program.
Kruger (U.S. Patent No. 9,665,701); Mask based challenge response test.
Kalra (U.S. Patent No. 9,710,637); Unicode-based image generation and testing.
Barreau (U.S. Patent No. 10,157,328); Method and device for authentification of a user.
Nejati (U.S. Patent No. 10,204,216); Verification methods and verification devices.
Kwon (U.S. Patent No. 10,284,561); Method and server for providing image captcha.
Kaladgi (U.S. Patent No. 10,354,060); Applying a partial captcha.
Wajs (U.S. Patent No. 10,417,399); Accessing a secured software application.
Luo (U.S. Patent No. 10,439,818); Captcha image generation method and apparatus, and server.
Pham (U.S. Patent No. 10,496,809); Generating a challenge-response for authentication using relations among objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613